Citation Nr: 1211432	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  96-47 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to February 1984 and from February 1984 to April 1992.

This matter comes before the Board of Veterans' Appeals on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In the informal hearing presentation, the Veteran's representative raised the issues of entitlement to service connection for PTSD/depression as a result of her fall down a flight of stairs during service.  In addition, the issue of entitlement to service connection for osteoporosis, as a complication of her hysterectomy, and chondromalacia were also addressed.  Service connection has previously been denied some of these conditions.  However, these matters have not been developed for appellate consideration and are referred to the RO for any appropriate action.  

In September 2003, the Veteran testified at a hearing at the Board's offices in Washington, DC.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  Service connection is currently in effect for status post hysterectomy, rated as 50 percent disabling; status post excision os secundum right calcaneus and sesamoid bone from interphalangeal joint, right great toe, with post-operative residuals of tailor's bunion, right fifth toe, rated as 30 percent disabling; status post excision fracture fragment, left calcaneus, with left toe osteotomy and partial phalangectomy, rated as 10 percent disabling; trauma, right thumb, rated as 0 percent disabling; scar, right tympanic membrane, rated as 0 percent disabling and  nasal fracture, rated as 0 percent disabling.  The combined rating for the Veteran's service-connected disabilities is 70 percent.  

2.  The Veteran's service-connected disabilities reasonably preclude her from securing and maintaining gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A July 2010 letter informed the Veteran of the evidence required to substantiate her claim for a TDIU.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist her in obtaining.  The letter explained how disability ratings and effective dates are determined. 

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has also had a VA examination, from which an opinion was obtained.

The Board finds that all necessary development and notification has been accomplished.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of this claim, the Board's decision to proceed in adjudicating it does not prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94   (1993).

II.  Analysis of Claim

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2011). 

For the above purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of one or both upper extremities or one or both lower extremities, including the bilateral factor, if applicable will be considered one disability.  38 C.F.R. § 4.16(a)(1) (2011). 

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...." 


In determining eligibility for TDIU, the Board must consider and discuss the relevance of the claimant's educational level, prior vocational training and work experience.  See VanMeter v. Brown, 4 Vet. App. 477, 479-80 (1993); Fluharty v. Derwinski, 2 Vet. App. 409, 411(1992). 

The Veteran's service-connected disabilities include status post hysterectomy, rated as 50 percent disabling, status post excision os secundum right calcaneus and sesamoid bone, with post-operative residuals of tailor's bunion, right fifth toe, status post excision fragment, left calcaneus, with left fifth toe osteotomy and partial phalangectomy, rated as 10 percent disabling, trauma, right thumb, rated as 0 percent disabling, scar, right tympanic membrane, rated as 0 percent disabling, and nasal fracture, rated as 0 percent disabling.

The Veteran meets the percentage requirements of § 4.16.  Thus, the schedular criteria are satisfied.  In order to prevail in a TDIU claim, the record must also show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities. 

A report of VA examination dated in August 2002 reflects that the Veteran reported that she broke her feet during service in an accident when she jumped from a helicopter and landed the wrong way.  The Veteran reported that her foot pain was severe.  She reported that her foot pain affected every facet of her life, including employment and family.  The examiner noted that the Veteran could not stand more than 15 minutes or walk more than 20 minutes because of pain.  The examiner did not provide a medical opinion regarding the impact of the Veteran's service-connected disabilities on her employability.    

A report of VA examination dated in January 2006 reflects that the Veteran reported that she was unable to work due to foot and back pain.  The examination report addressed the impacts of the Veteran's bilateral foot disabilities on her occupational activities.  The examination report noted significant occupational impacts.  The report noted that the impacts on occupational activities included decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength of the lower extremities and pain.  

A Social Security Administration (SSA) decision dated in 2008 reflects that the Veteran had impairments of osteoarthritis, degenerative disease of the spine, chronic cervical strain, and degenerative joint disease of the foot.  The decision found that the Veteran had residual functional capacity to perform sedentary work, except that the pain from her combination of impairments and side effects of medications require multiple unscheduled rest breaks throughout the day that precluded the Veteran from working a regular and continuous schedule.  This is probative evidence in support of her claim with VA for a TDIU, although not necessarily determinative of this claim.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

The Veteran had a VA examination in May 2011.  The VA examiner summarized the Veteran's work history.  The Veteran worked in security department video surveillance and dispatch from 1992 to 1993.  She reported that she left the job due to sexual harassment.  She worked full-time as a cook from 1993 to 1994 and left that job due to relocation.  The Veteran worked as a building maintenance inspector full time for four years from 1994 to 1997.  She then worked in security for a community college for about 10 months.  The Veteran then worked as a video store employee for a few months and as a cashier for a few months.  It was noted that she had a motor vehicle accident in 1999 and had not worked since the accident.  The Veteran reported that her low back, neck and her feet are her most debilitating and that her gynecological issues also prevent her from working.    

The VA examiner opined that the Veteran's service-connected disabilities related to her bilateral feet, right thumb injury, deviated septum status/ post nasal fracture and scar tympanic membrane, status post right perforated eardrum do not prevent the Veteran from securing or maintaining substantially gainful employment.  The examiner opined that light physical employment and sedentary employment are recommended.  

The Board finds that the Veteran's service-connected disabilities more likely than not, particularly with resolution of reasonable doubt, preclude her from securing gainful employment.  The Veteran meets the schedular criteria for TDIU.  The medical evidence of record is at least in equipoise with regard to whether the Veteran's service-connected disabilities render her unemployable.  The 2006 VA examination indicated that the occupational impairments attributable to the Veteran's service-connected foot disabilities are significant.  The Social Security records also provide support for the claim.  As noted previously, the Social Security Administration determined that the Veteran is disabled due at least in part to her bilateral foot disabilities, which are service-connected.  The Social Security records further indicate that the Veteran would have difficulty performing sedentary work because of pain and medication that requires rest breaks throughout the day.  Based upon the foregoing and resolving reasonable doubt in the Veteran's favor, the Board concludes that she is unable to obtain and retain substantially gainful employment due to her service-connected disabilities.  Accordingly, entitlement to TDIU is warranted. 


ORDER

TDIU is granted, subject to regulations governing payment of monetary benefits. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


